THE COURT.
This is a petition.for a writ of habeas corpus by an inmate of the state prison in Folsom.
From the judgment-roll it appears that petitioner was, on October 11, 1930, convicted of grand theft. The information also charged petitioner with having suffered three prior convictions' but fails to allege that terms were *402served therefor in any penal institution, as required by section 644 of the Penal Code.
Nevertheless, the petition must be denied as it is at this time premature. Petitioner stands legally charged and convicted of grand theft, the punishment for which is imprisonment in the state prison for not less than one year nor more than ten years. (Pen. Code, sec. 489.)
It is apparent this petitioner has not served the term for which he has been legally committed. (In re Miller, 133 Cal. App. 228 [23 Pac. (2d) 1034].)
Writ denied.